PER CURIAM.
Delano Alfonca Jones appeals the trial court's order denying his motion to return property seized by the police at the time of his arrest. The State concedes error except as to the single firearm discharged by Jones resulting in the charges against him. We accept the State's concession and reverse the order denying return of the property seized by the police except as to the shotgun that formed the basis of count III of the charges brought against Jones.
AFFIRMED in part; REVERSED in part; and REMANDED.
ORFINGER, TORPY and LAMBERT, JJ., concur.